DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	An Information Disclosure Statement (IDS) has not been submitted as of the mailing of the last Office Action on 2 February 2022. Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.


Introductory Remarks
	In response to communications filed on 1 May 2022, claims 1-2, 4-8, and 15-20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 8, and 14 are presented in independent form.

The previously raised objection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 112(b), indefiniteness rejection of the claims 4-5 and 17-18 are withdrawn in view of the amendments to the claims.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 102/103 rejections of the pending claims is maintained.
	


Response to Arguments
Applicant’s arguments filed 1 May 2022 with respect to the objection of the claims have been fully considered. The claim amendments render the objections moot, and the objections have been accordingly withdrawn.
Applicant’s arguments filed 1 May 2022 with respect to the rejection of the claims under 35 U.S.C. 112(b), indefiniteness have been fully considered. The claim amendments render the 112(b), indefiniteness rejection moot, and the 112(b) rejection has been accordingly withdrawn.
Applicant’s arguments filed 1 May 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant argues that the claims do not recite an abstract idea because the claims include reciting a generating step, i.e., “generating, based on the obtained first definition engine, a version of the first data analytics engine for the first data analytics platform in a multiple data analytics platforms that includes the first data analytics platform and as well as a second data analytics platform that differ from the first data analytics platform with respect to at least one criterion” (see Remarks, p. 9) is unpersuasive. This limitation had already been addressed in the 101 rejection below, and thus the 101 rejection has been maintained for the same reasons as articulated in the 101 rejection.
Applicant’s arguments filed 1 May 2022 with respect to the rejection of the claims under 35 U.S.C. 102/103 have been fully considered but are not persuasive.
Applicant’s arguments regarding the 35 U.S.C. 102 rejection (see Remarks, p. 10) simply assert that the cited portions of the prior art do not disclose the corresponding claimed limitations. The Examiner respectfully disagrees, the 102 rejection stands on its own and has been sufficiently articulated to explain why each section discloses the corresponding limitation, and has maintained the 102 rejection below.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections on p. 21-23 of the Non-Final Office Action state are not persuasive. Applicant argues that “the Examiner has NOT established a prima facie case of obviousness because, among other things, the Examiner has NOT provide the factual evidence needed to establish a prima facie case of obviousness under 35 U.S.C. 103” (see Remarks, p. 10), and that not even Official Notice was taken (Remarks, p. 10-11).
However, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. An explicit obviousness rationale had been provided in each of the 103 rejections below1 (i.e., “It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teachings of…”).
Additionally, “an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art” (MPEP § 2143).
Therefore, the Examiner maintains that the 103 rejections were proper in accordance with legal precedent and guidelines, and has maintained the 103 rejection below.













Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“A computing system that includes one or more processors configured to provide a Data Analytics Engine Manager, wherein the Data Analytics Engine Manager is configured to:” in claim 8;
“wherein the Data Analytics Engine Manager is further configured to:” in claims 9-13;
“executable computer code to [implement some step]” in claim 14.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
Independent claims 1, 8, and 14 recite generating a version of an engine for a particular platform. Similarly, dependent claims 3, 6-7, 9-11, 13-17, and 19-20 recite generating data analytics engines (or an updated version of a data analytics engine). Dependent claims 6 and 19 recite determining whether to remove an older version of a data analytics engine. Such generation of data analytics, i.e., models, and determination to remove such data analytics, i.e., encompasses an observation or evaluation (this is because the data analytics engines perform analyzing capabilities; the fact that an “engine” is used is nothing more than a generic computer component, and does not preclude performance of the mind).
Essentially, the claims do no more than state that different models or analytic processes are applied as the computer (i.e., which can be interchanged with a person) obtains (i.e., studies) the definition. Similarly, a person is capable of reviewing a specification and studying the various fields/categories contained within the definition to assess a particular layout of the data for analysis.
Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components and the use of a data analytics “engine”, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
 The independent claims and dependent claims 3, 13, and 16 recite obtaining data analytics engine definitions (i.e., data). However, such limitations represent nothing more than mere data-gathering steps necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of generating and determining. Therefore, such steps represent nothing more than insignificant extra-solution activity (see MPEP 2106.05(g)), as such limitations are only a nominal/tangential addition to the claims.
The independent claims and their dependent claims are directed to implementation in a heterogeneous data analytics computing environment having multiple data analytics platforms that may differ from one another. The fact that the obtaining a data analytics (engine) definition, generating a version of a data analytics engine for a data analytics platform, and removing/updating the version of the data analytics engine, occur on a first data analytics engine and second data analytics engine that run on two different platforms, is nothing more than repeating the same abstract idea in two different instances of the data analytics engine. Thus, such limitations (in which a first and second data analytics engine may be subjected to or performing different operations at the same time) amount to nothing more than an insignificant field-of-use limitation, describing the context (i.e., a heterogeneous computing environment with multiple data analytics platforms) rather than a particular manner of achieving the claimed results of generating the data analytics engine. Essentially, the claims do not describe how—by what particular process or structure—the generation of the data analytics engines (much less how the updated versions of the data analytics engines are generated).
Dependent claim 2 recites that the first data analytics engine may be a pluggable engine. Dependent claim 5 recites that the version of the second data analytics engine on the first and second data analytics platforms are configured to interchange data between each other. Such limitations amount to nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving a result. Such limitations do nothing more than simply provide further narrowing of what are still mathematical operations or abstract ideas. They add nothing outside the abstract realm. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible). See also SAP America, Inc. v. InvestPic, LLC. 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018).2
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components including the use of “engines” and “platforms” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Furthermore, the obtaining data analytics definitions are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional activities. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities).
	
	Even as an ordered combination, the claims do not contain any hint as to how the data analytics engines are initially generated, or how the new versions are generated either. The claims only recite various insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result, and/or attempt to narrow the claims to a particular technological field—namely, implementation via computers in a multiple-platform computing environment.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, none of the additional elements, taken separately or in combination, describe how—by what particular process or structure—how the goals are accomplished, i.e., how the generation of the data analytics engines are performed, or how the new versions are determined to be exist and subsequently used to replace the older version of the data analytics engine. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are nothing more than insignificant field-of-use limitations, attempts to limit the claims to a particular technological field, or directed to insignificant extra-solution activities that are well-understood, routine, and conventional.
At this level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claims to a particular solution to an identified problem. The purely functional nature of the claims confirm that they are directed to an abstract idea, not to a concrete embodiment of that idea.
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bruckhaus et al. (“Bruckhaus”) (US 8,417,715 B1).
	Regarding claim 1: Bruckhaus teaches A computer-implemented method of managing a data analytics computing environment that includes multiple data analytics platforms (Bruckhaus, [22:6-14], where the translation may be for one or more platforms used by the user and using one or more data sources available to the user), wherein the multiple data analytics platforms include a first data analytics platform and a second data analytics platform that differ from each other with respect to at least one criterion (Bruckhaus, [36:55-60], where the source systems 208A may represent various platforms, each of which may have a separate data model (i.e., “definition”), where the platforms can be standard platforms or other source systems. The system maps source data from various platforms to a common data model for data mining (CDMDM) (Bruckhaus, [36:45-54]) and augments this data in a uniform fashion independent of the source platform (implying they have different data formats, i.e., “differ from each other with respect to at least one criterion”)), and wherein the computer-implemented method comprises:
	obtaining a first data analytics engine definition that is a definition of a first data analytics engine designated to perform data analytics on the first data analytics platform of the multiple data analytics platforms (Bruckhaus, [24:14-24], where metadata that describes the user’s platform schema (i.e., “definition”) and the platforms’ extract, transform, and load (ETL) functionality is used to convert the user’s data from the user’s data sources in the user’s source systems, which are stored in a data repository. See also Bruckhaus, [15:1-25], where mapping between the user’s platform data structure and corresponding or appropriate columns in the table defined by the CDMDM is stored as metadata in a metadata repository, and may be used for data aggregation, preparation, and analytics (Bruckhaus, [37:14-17])); and
	generating, based on the obtained first definition engine, a version of the first data analytics engine for the first data analytics platform (Bruckhaus, [24:39-55], where the business task services module 116 uses metadata from the metadata repository 126 (i.e., “based on the obtained first definition engine”) to perform extraction and aggregation of raw data from the user’s data sources 105 and data preparation to transform aggregated data to a format usable by the data mining component and data mining process such as model building (i.e., “generate…a version of the first data analytics engine for the first data analytics platform”)). 

	Regarding claim 3: Bruckhaus teaches The computer-implemented method of claim 1, wherein the computer-implemented method further comprises:
	obtaining a second data analytics engine definition that is a definition of a second data analytics engine designated to perform data analytics on the second data analytics platform of the multiple data analytics platforms (Bruckhaus, [24:14-24], where metadata that describes the user’s platform schema (i.e., “definition”) and the platforms’ extract, transform, and load (ETL) functionality is used to convert the user’s data from the user’s data sources in the user’s source systems, which are stored in a data repository. See also Bruckhaus, [15:1-25], where mapping between the user’s platform data structure and corresponding or appropriate columns in the table defined by the CDMDM is stored as metadata in a metadata repository, and may be used for data aggregation, preparation, and analytics (Bruckhaus, [37:14-17]). See Bruckhaus, [22:6-14], where the translation may be for one or more platforms used by the user and using one or more data sources available to the user, i.e., implying the existence of at least one other data analytics platform); and
	generating, based on the obtained second definition engine, a version of the second data analytics engine for the second data analytics platform (Bruckhaus, [24:39-55], where the business task services module 116 uses metadata from the metadata repository 126 (i.e., “based on the obtained first definition engine”) to perform extraction and aggregation of raw data from the user’s data sources 105 and data preparation to transform aggregated data to a format usable by the data mining component and data mining process such as model building (i.e., “generate…a version of the second data analytics engine for the second data analytics platform”)). 

	Regarding claim 4: Bruckhaus teaches The computer-implemented method of claim 3, wherein the generating of the version of the second data analytics engine on the second data analytics platform based on the obtained second definition engine, generates the version of the second data analytics engine while the first data analytics engine is operating on the first data analytics platform of the multiple data analytics platforms (Bruckhaus, [21:61-67]-[22:1-14], where once the business task has been translated, the data mining component 106 prepares the user’s data for use by the data mining component 106 to build various models based upon appropriate data mining algorithms within the data mining algorithm categories identified during the translation process, where the best model or predictive model for providing results for the business task will be identified. See Bruckhaus, [67:39-54], where multiple instances of the data-mining component 106 may be running at the same time (implying that one of the instances undergoing a model change may be occurring at the same time as another instance that is running, i.e., “while the first data analytics engine is operating on the first data analytics platform of the multiple data analytics platforms”)). 

	Regarding claim 6: Bruckhaus teaches The computer-implemented method of claim 1, wherein the first data analytics engine definition is an updated data analytics engine, and wherein the generating of the version of the first data analytics engine on the first data analytics platform based on the obtained first definition engine further comprises:
	determining whether to remove an older version of a data analytics engine on the first data analytics platform; and removing an older version of a data analytics engine on the first data analytics platform when the determining determines to remove an older version of a data analytics engine for the first data analytics platform; and generating the first data analytics engine as an updated version of the older version of the data analytics engine for the first data analytics platform (Bruckhaus, [57:54-64], where to provide the best possible results, the model manager builds new models and compares their performance to that of the currently best known or deployed model (i.e., “determining whether to remove an older version of a data analytics engine”). If it finds a better model, it replaces the previous best model with the new model. When the model manager receives a request to score data or to execute the deployed model to evaluate data, it uses the currently best or deployed model at the time of servicing the request (i.e., “generating the first data analytics engine as an updated version of the older version of the data analytics engine”)). 

	Regarding claim 7: Bruckhaus teaches The computer-implemented method of claim 6, wherein the generating the first data analytics engine as an updated version of the older version of the data analytics engine for the first data analytics platform comprises:
	generating the first data analytics engine as an updated version while at least another on data engine is operating in the second data analytics platform of the multiple data analytics platforms (Bruckhaus, [57:54-64], where the model manager may build new models continuously, as computing resources are available, or on a schedule, depending on user preferences. See also Bruckhaus, [67:39-54], where multiple instances of the data-mining component 106 may be running at the same time. Each instance of the data-mining component 106 could fetch any existing request for, the data-mining component 106 to build new models and make new predictions (implying that some instances may be reading at the same time another model is being built/replacing one of the instances)).

	Regarding claim 8: Bruckhaus teaches A computing system that includes one or more processors configured to provide a Data Analytics Engine Manager, wherein the Data Analytics Engine Manager is configured to:
	operate on multiple data analytics platforms (Bruckhaus, [22:6-14], where the translation may be for one or more platforms used by the user and using one or more data sources available to the user) that vary from each other with respect to at least one criterion, wherein the multiple data analytics platforms include a first data analytics platform and a second data analytics platform (Bruckhaus, [36:55-60], where the source systems 208A may represent various platforms, each of which may have a separate data model (i.e., “definition”), where the platforms can be standard platforms or other source systems. The system maps source data from various platforms to a common data model for data mining (CDMDM) (Bruckhaus, [36:45-54]) and augments this data in a uniform fashion independent of the source platform (implying they have different data formats, i.e., “differ from each other with respect to at least one criterion”));
	obtain multiple engine definitions of multiple data analytics engines, including a first obtained data analytics engine definition and a second obtained analytics engine definition, wherein the first data analytics engine definition is a definition of a first data analytics engine designated to perform data analytics on the first data analytics platform, and wherein the second data analytics data definition is a definition of a second data analytics engine designated to perform data analytics on the second data analytics platform (Bruckhaus, [24:14-24], where metadata that describes the user’s platform schema (i.e., “definition”) and the platforms’ extract, transform, and load (ETL) functionality is used to convert the user’s data from the user’s data sources in the user’s source systems, which are stored in a data repository. See also Bruckhaus, [15:1-25], where mapping between the user’s platform data structure and corresponding or appropriate columns in the table defined by the CDMDM is stored as metadata in a metadata repository, and may be used for data aggregation, preparation, and analytics (Bruckhaus, [37:14-17]). See Bruckhaus, [22:6-14], where the translation may be for one or more platforms used by the user and using one or more data sources available to the user, i.e., implying the existence of at least one other data analytics platform); and
	generate, based on the obtained first data analytics engine, a version of the first data analytics engine for the first data analytics platform (Bruckhaus, [24:39-55], where the business task services module 116 uses metadata from the metadata repository 126 (i.e., “based on the obtained first definition engine”) to perform extraction and aggregation of raw data from the user’s data sources 105 and data preparation to transform aggregated data to a format usable by the data mining component and data mining process such as model building (i.e., “generate…a version of the first data analytics engine for the first data analytics platform”)). 

	Regarding claim 9: Bruckhaus teaches The computing system of claim 8, wherein the Data Analytics Engine Manager is further configured to:
	generate, based on the first definition of the first data engine, the version of the first data analytics engine for the first data analytics platform while still operating on the multiple data analytics platforms (Bruckhaus, [24:39-55], where the business task services module 116 uses metadata from the metadata repository 126 (i.e., “based on the obtained first definition engine”) to perform extraction and aggregation of raw data from the user’s data sources 105 and data preparation to transform aggregated data to a format usable by the data mining component and data mining process such as model building (i.e., “generate…a version of the first data analytics engine for the first data analytics platform”). See Bruckhaus, [67:39-54], where multiple instances of the data-mining component 106 may be running at the same time (implying that one of the instances undergoing a model change may be occurring at the same time as another instance that is running, i.e., “while still operating on the multiple data analytics platforms”)). 

	Regarding claim 10: Bruckhaus teaches The computing system of claim 8, wherein the Data Analytics Engine Manager is further configured to:
	generate, based on a second obtained engine definition of the second data engine, a version of the second data analytics engine for the second data analytics platform (Bruckhaus, [24:39-55], where the business task services module 116 uses metadata from the metadata repository 126 (i.e., “based on the obtained first definition engine”) to perform extraction and aggregation of raw data from the user’s data sources 105 and data preparation to transform aggregated data to a format usable by the data mining component and data mining process such as model building (i.e., “generate…a version of the second data analytics engine for the second data analytics platform”). Recall from Bruckhaus, [22:6-14], where the translation may be for one or more platforms used by the user and using one or more data sources available to the user, i.e., implying the existence of at least one other data analytics platform). 

	Regarding claim 11: Bruckhaus teaches The computing system of claim 8, wherein the Data Analytics Engine Manager is further configured to:
	generate, based on a second engine definition of the second data engine, a version of the second data analytics engine on the second data analytics platform while still operating on the multiple data analytics platforms (Bruckhaus, [21:61-67]-[22:1-14], where once the business task has been translated, the data mining component 106 prepares the user’s data for use by the data mining component 106 to build various models based upon appropriate data mining algorithms within the data mining algorithm categories identified during the translation process, where the best model or predictive model for providing results for the business task will be identified. See Bruckhaus, [67:39-54], where multiple instances of the data-mining component 106 may be running at the same time (implying that one of the instances undergoing a model change may be occurring at the same time as another instance that is running, i.e., “while still operating on the multiple data analytics platforms”)). 

	Regarding claim 12: Bruckhaus teaches The computing system of claim 8, wherein the Data Analytics Engine Manager is further configured to:
	remove the generate version of the first data analytics engine on the first data analytics platform (Bruckhaus, [57:54-64], where to provide the best possible results, the model manager builds new models and compares their performance to that of the currently best known or deployed model (i.e., “determining whether to remove an older version of a data analytics engine”). If it finds a better model, it replaces (i.e., “removes”) the previous best model with the new model). 

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Bruckhaus teaches Note that Bruckhaus teaches A non-transitory computer readable storage medium storing at least executable computer code for [embodying the claimed system], wherein the executable computer code includes [the claimed steps] (Bruckhaus, [88:7-14], where embodiments include computer program products having a physical computer-readable medium (i.e., “non-transitory computer readable storage medium”) that comprises computer executable instructions that when executed by a processor, cause the system to perform the methods of the disclosed steps).

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (“Bruckhaus”) (US 8,417,715 B1), in view of Vadapandeshwara et al. (“Vadapandeshwara”) (US 2017/0115964 A1).
	Regarding claim 2: Bruckhaus teaches The computer-implemented method of claim 1, but does not appear to explicitly teach wherein the generating of the version of the first data analytics engine on the first data analytics platform based on the obtained first definition engine further comprises: generating the first data analytics engine for the first data analytics platform as a pluggable engine while at least another data engine is operating in the second data analytics platform in the multiple data analytics platforms.
	Vadapandeshwara teaches wherein the generating of the version of the first data analytics engine on the first data analytics platform based on the obtained first definition engine further comprises: generating the first data analytics engine for the first data analytics platform as a pluggable engine while at least another data engine is operating in the second data analytics platform in the multiple data analytics platforms (Vadapandeshwara, [0068], where during deployment, parts of the specification are transmitted (pushed) from the analytical application environment 310 to the quantitative analysis provider environment 320 as plug-ins. See Bruckhaus, [24:44-49], where the data mining component and data mining process include model building, execution and deployment. See Bruckhaus, [67:39-54], where multiple instances of the data-mining component 106 may be running at the same time (implying that one of the instances of the data mining component 106, including model deployment, may be occurring at the same time as another instance that is running, i.e., “while at least another data engine is operating on the second data analytics platform in the multiple data analytics platforms”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bruckhaus and Vadapandeshwara with the motivation of allowing any statistical runtime environment to be used for executing an analytical model irrespective of encoding format or syntax that is specific for executing the analytical model in a particular runtime environment, in addition to declaratively configuring processing nodes (Vadapandeshwara, [0022-0023]).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (“Bruckhaus”) (US 8,417,715 B1), in view of Williamson et al. (“Williamson”) (US 2010/0306340 A1).
	Regarding claim 5: Bruckhaus teaches The computer-implemented method of claim 3, but does not appear to explicitly teach wherein the version of the second data analytics engine on the second data analytics platform and the version of the first data analytics engine on the first data analytics platform are configured to interchange data between each other.
	Williamson teaches wherein the version of the second data analytics engine on the second data analytics platform and the version of the first data analytics engine on the first data analytics platform are configured to interchange data between each other (Williamson, [0021], where a modeling client interfaces with mainframe platforms, and communicates with a modeling module along with a modeling application programming interface (API) to execute data exchange. See Williamson, [0017-0018], where the system generates one or more modeling objects 110 (i.e., “data”) for exchange with other platforms, thereby allowing modeling objects to be exchanged directly and programmatically between a modeling client 102, mainframe platform 202, or other larger-scale or remote platforms, or other comparatively large-scale or higher-capacity modeling or analytic tools).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bruckhaus and Williamson with the motivation of allowing scaling of resources to occur, e.g., where comparatively large-scale or higher-capacity modeling or analytic tools may be communicated with the modeling client (Williamson, [0017]; see also Williamson, [0011]).

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (“Bruckhaus”) (US 8,417,715 B1).
	Regarding claim 13: Bruckhaus teaches The computing system of claim 12, wherein the Data Analytics Engine Manager is further configured to:
	obtain an updated version of the first obtained definition of the first data engine while still operating on the multiple data analytics platforms; generate, based on the updated version of the first data engine, an updated version the first data analytics engine for the first data analytics platform, while still operating on the multiple data analytics platforms (Bruckhaus, [66:53-67], where a source data update could trigger an update to the data repository 136, which could trigger a search for models with improved performance. See Bruckhaus, [57:54-64], where the model manager may build new models continuously, as computing resources are available, or on a schedule, depending on user preferences. See also Bruckhaus, [67:39-54], where multiple instances of the data-mining component 106 may be running at the same time. Each instance of the data-mining component 106 could fetch any existing request for, the data-mining component 106 to build new models and make new predictions (implying that some instances may be reading at the same time another model is being built/replacing one of the instances)).
	Although Bruckhaus does not appear to explicitly state that the definition, i.e., schema, had changed, it would have been obvious to have modified Bruckhaus’ disclosure to look for changes to the schema/definition as well, which would trigger a change to the metadata repository (Bruckhaus, [15:1-25] and [37:14-17]), given that Bruckhaus’ models are also based on the metadata repository (Bruckhaus, [24:39-55], where metadata is used in model building by the data mining component and data mining process). One of ordinary skill in the art would have been motivated to do so with the motivation of identifying the best models (which are based both on the underlying data and the data structure) for performing analytics.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
18 June 2022




    
        
            
        
            
        
            
    

    
        1 See MPEP 2141 (“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that ‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’”)
        2 At p. 12, ¶ 2 (the dependent claims added limitations that the statistical methods employed were bootstrap, jackknife, and cross-validation, which were all particular methods of resampling and only simply provided narrowing of what were otherwise still mathematical operations).